Exhibit 10.1

 

EXECUTION VERSION

 

FIFTH AMENDMENT TO SECOND AMENDED AND
RESTATED SENIOR SECURED CREDIT FACILITY

 

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT
FACILITY (this “Agreement”) is dated as of February 26, 2015, among
TRANSMONTAIGNE OPERATING COMPANY L.P. (the “Borrower”), each of the Lenders (as
defined below) party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for the Lenders (the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, certain banks and other lenders party thereto (the
“Lenders”), and the Agent executed and delivered that certain Second Amended and
Restated Senior Secured Credit Facility dated as of March 9, 2011, as amended by
that certain letter agreement dated as of January 5, 2012, as amended by that
certain Second Amendment to Second Amended and Restated Senior Secured Credit
Facility dated as of March 20, 2012, as amended by that certain Third Amendment
to Second Amended and Restated Senior Secured Credit Facility dated as of
November 16, 2012, and as amended by that certain Fourth Amendment to Second
Amended and Restated Senior Secured Credit Facility dated as of June 30, 2014
(as further amended, restated, modified, or supplemented from time to time, the
“Credit Agreement”); and

 

WHEREAS, the Borrower has requested and, subject to the terms and conditions
hereof, the Agent and the Lenders party hereto have agreed to make certain
amendments to the Credit Agreement as more fully described below.

 

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, each of the parties hereto hereby covenant
and agree as follows:

 

1.                                      Definitions.  Unless otherwise
specifically defined herein, each term used herein which is defined in the
Credit Agreement shall have the meaning assigned to such term in the Credit
Agreement.  Each reference to “hereof,” “hereunder,” “herein,” and “hereby” and
each other similar reference and each reference to “this Agreement” and each
other similar reference contained in the Credit Agreement shall, from and after
the date hereof, refer to the Credit Agreement as amended hereby.

 

2.                                      Amendments to Credit Agreement.  Subject
to the satisfaction of the conditions precedent set forth in Section 4 below,
the Credit Agreement is amended as follows:

 

(a)                                 Each of the following definitions in
Section 1.1 of the Credit Agreement is amended so that it reads, in its
entirety, as follows:

 

“Applicable Percentage” means, as to each Loan and the Commitment Fee,
respectively, (a) from and after the Closing Date until but not including the
Fifth Amendment Effective Date, the “Applicable Percentage” determined in
accordance with the Credit Agreement prior to giving effect to the Fifth
Amendment and (b) on and after the Fifth Amendment Effective Date, the
percentage per annum for each such Loan or for the Commitment Fee, as the case
may be, determined from time to time on each Calculation Date (defined below) by
reference to the

 

--------------------------------------------------------------------------------


 

following table and corresponding to the Total Leverage Ratio in effect as of
such Calculation Date:

 

 

 

Total Leverage Ratio

 

Applicable
Margin for Base
Rate Loans

 

Applicable Margin
for Eurodollar
Loans and LIBOR
Index Loans

 

Commitment
Fee

 

Level V

 

>4.25 to 1.00

 

2.00

%

3.00

%

.50

%

Level IV

 

<4.25 to 1.00
but
>3.75 to 1.00

 

1.75

%

2.75

%

.50

%

Level III

 

<3.75 to 1.00
but
>3.25 to 1.00

 

1.50

%

2.50

%

.50

%

Level II

 

<3.25 to 1.00
but
>2.75 to 1.00

 

1.25

%

2.25

%

.375

%

Level I

 

< 2.75 to 1.00

 

1.00

%

2.00

%

.375

%

 

The Applicable Percentages shall be determined and adjusted quarterly on the
date (each a “Calculation Date”) five (5) Business Days after the date on which
Partners provides the quarterly officer’s certificate for each fiscal quarter in
accordance with the provisions of Section 7.1(c); provided, however, that if
Partners fails to provide the officer’s certificate to the Agent for any fiscal
quarter as required by and within the time limits set forth in Section 7.1(c),
the Applicable Percentages from the applicable date of such failure shall be
based on Level V until five (5) Business Days after an appropriate officer’s
certificate is provided, whereupon the Level shall be determined by the then
current Total Leverage Ratio.  Except as set forth above, each Applicable
Percentage shall be effective from one Calculation Date until the next
Calculation Date.  In the event that (i) any financial statement or certificate
required by Section 7.1(c) is shown to be inaccurate, and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Percentage
for any period (an “Applicable Period”) than the Applicable Percentage applied
for such Applicable Period, and (ii) any Commitments are effective or any
Obligations are outstanding when such inaccuracy is discovered: (x) the Borrower
shall immediately deliver to the Agent a correct certificate for such Applicable
Period, (y) the Applicable Percentage for such Applicable Period shall be
determined by reference to such certificate, and (z) the Borrower shall
immediately pay to the Agent the accrued additional interest owing as a result
of such increased Applicable Percentage for such Applicable Period, which
payment shall be promptly applied by the Agent in accordance with the terms
hereof.  Nothing in this paragraph shall limit the rights of the Agent or the
Lenders with respect to Section 4.2 or Article XI.

 

“Maturity Date” means, as to the Revolving Loans, Swing Loans, and Letters of
Credit (and the related Letter of Credit Obligations), July 31, 2018.

 

“Revolving Credit Committed Amount” means the aggregate revolving credit line
extended by the Lenders to the Borrower for Revolving Loans and Letters of
Credit pursuant to and in accordance with the terms of this Credit Agreement, in
an amount up to $400,000,000, as such revolving credit line may be reduced from
time to time in accordance with Section 2.2(c)(i) or increased from time to time
in accordance with Section 2.2(c)(ii).

 

(b)                                 Clause (h) of the definition of “Permitted
Investments” is amended so that it reads, in its entirety, as follows:

 

2

--------------------------------------------------------------------------------


 

(h)                                 (i) Investments in any Bostco Joint Venture
as of the Closing Date in an amount not to exceed the amount of Investments
permitted to be made in the Bostco Joint Venture under the Second Amendment,
(ii) other Permitted JV Investments, and (iii) on and after the Fifth Amendment
Effective Date, Investments by the Borrower or its Restricted Subsidiaries in
the ordinary course of business in Joint Ventures that are substantially
complete and commercially operable as of the date of the date of such
Investment;

 

(c)                                  Clause (ix) of the definition of “Permitted
JV Investments” is amended so that it reads, in its entirety, as follows:

 

(ix)                              such Investment and all previous Permitted JV
Investments (including any Permitted JV Investments in Bostco Joint Venture that
are not Specified Bostco JV Investments (as defined below)) shall not exceed the
aggregate amount of (a) $75,000,000 during the period from the Closing Date
until the Fifth Amendment Effective Date, and (b) $125,000,000 on and after the
Fifth Amendment Effective Date.

 

(d)                                 Each of the following definitions is hereby
added to Section 1.1 of the Credit Agreement in appropriate alphabetical order:

 

“Fifth Amendment” means that certain Fifth Amendment to Second Amended and
Restated Senior Secured Credit Facility dated as of the Fifth Amendment
Effective Date by and among the Credit Parties party thereto, the Lenders party
thereto, and the Agent.

 

“Fifth Amendment Effective Date” means February 26, 2015.

 

(e)                                  Section 2.2(c)(ii)(A) of the Credit
Agreement is amended so that it reads, in its entirety, as follows:

 

(A)                               At the Borrower’s written request to the
Agent, the Revolving Credit Committed Amount may be increased from time to time
in increments of $5,000,000, up to an additional $100,000,000 in the aggregate,
for a maximum amount of Revolving Credit Committed Amounts of $500,000,000;
provided, however, that no such increase shall be effective unless:

 

(1)                                 The Agent shall have received one or more
additional commitments from existing Lenders (as provided below in subparagraph
(B), below) or such other Person satisfying the terms and conditions set forth
in subparagraph (C), below;

 

(2)                                 The Agent shall have consented to such
increase;

 

(3)                                 No Default or Event of Default shall have
occurred and be continuing at the time any such request is made by the Borrower
or at the time such increase would otherwise become effective;

 

(4)                                 Unless the Borrower has otherwise agreed in
writing to provide the indemnification provided for in Section 4.10, no
Eurodollar Loan shall be outstanding, and

 

(5)                                 The Borrower shall have delivered to the
Agent and the Lenders such other documents, instruments, agreements or
information reasonably requested by the Agent or any Lender that is providing
additional Revolving Credit Commitments, including, without limitation,
amendments to the Real Property Documentation reflecting such increase.

 

3

--------------------------------------------------------------------------------


 

(f)                                   Section 2.6(f) of the Credit Agreement is
amended by adding the following sentence at the end thereof:

 

For purposes of determining withholding Taxes imposed under FATCA, from and
after the Fifth Amendment Effective Date, the Borrowers and Agent shall treat
(and the Lenders hereby authorize Agent to treat) the Obligations as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(g)                                  Section 9.3(e) of the Credit Agreement is
amended so that it reads, in its entirety, as follows:

 

(e)                                  other asset sales not exceeding in the
aggregate for all Credit Parties 5.00% of Consolidated Net Tangible Assets in
any twelve (12) consecutive month period, so long as such assets are sold at
fair market value (as determined in good faith by either the Board of Directors
of the General Partner if the purchase price for such assets is greater than
$15,000,000 or, in all other cases, an Executive Officer) and before and after
giving effect thereto no Default or Event of Default exists;

 

(h)                                 Section 9.3(g) of the Credit Agreement is
amended so that it reads, in its entirety, as follows:

 

(g)                                  the sale or transfer of assets (other than
the Capital Stock of any Credit Party) to a Joint Venture so long as such sales
or transfers are made at fair market value (as determined in good faith by
either the Board of Directors of the General Partner if the purchase price for
such assets is greater than $15,000,000 or, in all other cases, an Executive
Officer) and constitute Permitted JV Investments;

 

(i)                                     Section 9.11 of the Credit Agreement is
amended so that it reads, in its entirety, as follows:

 

9.11                        Restrictions on Partners.  Hold, in the case of
Partners only, any material assets other than the Capital Stock of the Credit
Parties and the other Subsidiaries listed on Schedule 6.9 and have, in the case
of Partners only, any liabilities other than (a) the liabilities under the
Credit Documents, (b) other Indebtedness in existence on the date hereof and
refinancings thereof, and (c) tax, routine administrative and other liabilities
not constituting Indebtedness, expenses of the types described in clause (c) of
the definition of Permitted Restricted Payments, Indebtedness of the types
described in clauses (c), (f) and (h) of the definition of Permitted
Indebtedness, intercompany liabilities not prohibited hereby and guarantees
constituting Permitted Indebtedness, in each case incurred in the ordinary
course of business.  In the case of Partners only, except as otherwise permitted
by this Agreement, sell, transfer or otherwise dispose of any Capital Stock in
the Credit Parties or its Restricted Subsidiaries, or engage in any business
other than owning the Capital Stock of the Credit Parties and its Subsidiaries.

 

(j)                                    Schedule 1.1A of the Credit Agreement is
hereby replaced in its entirety with Schedule 1.1A attached hereto as Exhibit A.

 

3.                                      Reallocation.  Concurrently with the
Fifth Amendment Effective Date, to the extent necessary in order for each
Lender’s Revolving Loans to be in accordance with its ratable share of the
Revolving Credit Committed Amount, each Lender shall sell to or purchase from,
as applicable, each other Lender an amount necessary to place the aggregate
outstanding amount of such Lender’s Revolving Loans in proportion to its ratable
share of the Revolving Credit

 

4

--------------------------------------------------------------------------------


 

Committed Amount in light of the increase and reallocation of the Revolving
Credit Commitments hereunder.  Each of the Lenders hereby waives any
indemnification payments required pursuant to Section 4.10 of the Credit
Agreement that arise solely as a result of the reallocations contemplated by
this Section 3 on the Fifth Amendment Effective Date.

 

4.                                      Conditions Precedent. This Agreement
shall become effective only upon satisfaction or waiver by the Agent, in its
reasonable discretion, of each of the following conditions precedent:

 

(a)                                 Executed Credit Documents.  Receipt by the
Agent of duly executed counterparts of this Agreement and amended and restated
Notes (as applicable and to the extent requested by any Lender).

 

(b)                                 Organizational Documents.  Receipt by the
Agent of the following:

 

(i)                                     Charter Documents.  Copies of the
Partners’ Partnership Agreement and articles or certificates of incorporation,
limited partnership, or other formation or charter documents of each Credit
Party, General Partner, and Operating GP, in each case certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of its incorporation or organization and certified
by an applicable secretary, assistant secretary, manager, general partner, or
other Person acceptable to Agent to be true and correct as of the date of this
Agreement.

 

(ii)                                  Bylaws or Similar Documents.  A copy of
the bylaws, limited partnership agreement, operating agreement, or similar
agreement of each Credit Party, General Partner, and Operating GP, in each case
certified by a secretary, assistant secretary, manager, general partner, or
other Person acceptable to Agent to be true and correct as of the date of this
Agreement.

 

(iii)                               Resolutions.  Copies of resolutions of the
Board of Directors, managers, members, or similar managing body of each Credit
Party, General Partner, and Operating GP approving and adopting the Credit
Documents to which it is a party or which it will execute on behalf of another
party, the transactions contemplated therein and authorizing execution and
delivery thereof, in each case certified by a secretary, assistant secretary,
manager, general partner, or other Person acceptable to Agent to be true and
correct and in force and effect as of the date of this Agreement.

 

(iv)                              Good Standing.  Copies of (i) certificates of
good standing, existence or its equivalent with respect to each Credit Party,
General Partner, and Operating GP certified as of a recent date (with such date
to be not more than 30 days before the date of this Agreement) by the
appropriate Governmental Authorities of the state or other jurisdiction of
incorporation or organization and (ii) to the extent available, a certificate
indicating payment of all corporate or other franchise taxes certified as of a
recent date by the appropriate taxing Governmental Authorities.

 

5

--------------------------------------------------------------------------------


 

(v)                                 Incumbency.  An incumbency certificate of
each Credit Party, General Partner, and Operating GP certified by a secretary,
assistant secretary, manager, general partner, or other Person acceptable to
Agent to be true and correct as of the date of this Agreement.

 

(c)                                  Opinions of Counsel.  Receipt by the Agent
of an opinion of Latham & Watkins LLP(which shall cover, among other things,
authority, legality, validity, binding effect, no conflicts with organization
documents or other agreements, enforceability, and attachment and perfection of
Liens) reasonably satisfactory to the Agent, addressed to the Agent and the
Lenders and dated the date of this Agreement.

 

(d)                                 Governmental, Shareholder and Third Party
Consents.  Receipt by the Agent of evidence that all governmental, shareholder
and third party consents and approvals necessary in connection with the
transactions contemplated hereby and expiration of all applicable waiting
periods without any action being taken by any authority that could restrain,
prevent or impose any material adverse conditions on such transactions or that
could seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Agent could have such effect.

 

(e)                                  Solvency Certificate.  Receipt by the Agent
of a solvency certificate in substantially the form of Exhibit L.

 

(f)                                   No Default.  No Default or Event of
Default is then continuing.

 

(g)                                  Payment of Fees.  The Borrower shall have
paid to the Agent, for the account of the applicable parties, all fees and
expenses (including legal fees and expenses) due and payable under the Credit
Agreement and in connection with this Agreement, including without limitation,
the fees described in the engagement letter dated as of February 6, 2015.

 

5.                                      Covenant Regarding Real Property
Collateral.  Within 45 days of the Fifth Amendment Effective Date (or such later
date as the Agent may agree), the Agent shall have received a Mortgage (or
amendments to any existing Mortgage) and all other Real Property Documentation
(or updates thereto with respect to existing Real Property Documentation)
reasonably requested by the Agent for each parcel or tract of the Real Estate
owned by any Full Recourse Credit Party other than (i) for Excluded Real Estate,
(ii) with respect to existing Mortgagee Policies (other than the Mortgagee
Policy for the Brownsville Property) for which, in lieu of date-down
endorsements, Agent shall have received “mortgage modification” endorsements and
title examinations confirming the absence of any liens against the applicable
Mortgaged Real Estate other than Permitted Liens, and (iii) with respect to the
Brownsville Property for which the Agent shall only be entitled to receive an
amendment to the existing Mortgage which it will record in the applicable filing
office.

 

6.                                      Effect of Agreement.  Except as set
forth expressly hereinabove, all terms of the Credit Agreement and the other
Credit Documents shall be and remain in full force and effect, and shall
constitute the legal, valid, binding, and enforceable obligations of the
Borrower and the other Credit Parties party thereto.

 

6

--------------------------------------------------------------------------------


 

7.                                      No Novation or Mutual Departure.  Each
Credit Party expressly acknowledges and agrees that (i) there has not been, and
this Agreement does not constitute or establish, a novation with respect to the
Credit Agreement or any of the Credit Documents, or a mutual departure from the
strict terms, provisions, and conditions thereof other than with respect to the
amendments in Section 2 above and (ii) nothing in this Agreement shall affect or
limit the Agent’s or any Lender’s right to demand payment of liabilities owing
from the Borrower or any other Credit Party to the Agent and the Lenders under,
or to demand strict performance of the terms, provisions and conditions of, the
Credit Agreement and the other Credit Documents, to exercise any and all rights,
powers and remedies under the Credit Agreement or the other Credit Documents or
at law or in equity, or to do any and all of the foregoing, immediately at any
time after the occurrence of a Default or an Event of Default under the Credit
Agreement or the other Credit Documents.

 

8.                                      Ratification and Restatement.  Each
Credit Party hereby (i) restates, ratifies, and reaffirms each and every term,
covenant, and condition set forth in the Credit Agreement and the other Credit
Documents to which it is a party, as of the date hereof, after giving effect
hereto and (ii) restates and renews each and every representation and warranty
heretofore made by it in the Credit Agreement and the other Credit Documents as
fully as if made on the date hereof and with specific reference to this
Agreement and any other Credit Documents executed or delivered in connection
herewith (except with respect to representations and warranties made as of an
expressed date, in which case such representations and warranties shall be true
and correct as of such date).

 

9.                                      No Default.  To induce the Agent and the
Lenders to enter into this Agreement and to continue to make advances pursuant
to the Credit Agreement (subject to the terms and conditions thereof), each
Credit Party hereby acknowledges and agrees that, as of the date hereof, and, in
each case, after giving effect to the terms hereof, there exists (i) no Default
or Event of Default and (ii) no right of offset, defense, counterclaim, claim,
or objection in favor of any Credit Party arising out of or with respect to any
of the Loans or other obligations of any Credit Party owed to the Lenders under
the Credit Agreement or any Credit Document.

 

10.                               Release.  In consideration of the amendments
and agreements contained herein, each Credit Party hereby waives and releases
each of the Lenders, the Agent and the Issuing Bank from any and all claims and
defenses, known or unknown as of the date hereof, with respect to the Credit
Agreement and the other Credit Documents and the transactions contemplated
thereby.

 

11.                               Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts and transmitted by facsimile to the other parties, each of which
when so executed and delivered by facsimile shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same instrument.  This Agreement may be executed by each party on separate
copies, which copies, when combined so as to include the signatures of all
parties, shall constitute a single counterpart of this Agreement.

 

12.                               Fax or Other Transmission.  Delivery by one or
more parties hereto of an executed counterpart of this Agreement via facsimile,
telecopy, or other electronic method of

 

7

--------------------------------------------------------------------------------


 

transmission pursuant to which the signature of such party can be seen
(including, without limitation, Adobe Corporation’s Portable Document Format)
shall have the same force and effect as the delivery of an original executed
counterpart of this Agreement.  Any party delivering an executed counterpart of
this Agreement by facsimile or other electronic method of transmission shall
also deliver an original executed counterpart, but the failure to do so shall
not affect the validity, enforceability or binding effect of this Agreement.

 

13.                               Section References.  Section titles and
references used in this Agreement shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreements among the
parties hereto evidenced hereby.

 

14.                               Recitals Incorporated Herein.  The preamble
and the recitals to this Agreement are hereby incorporated herein by this
reference

 

15.                               Further Assurances.  Each Credit Party agrees
to take such further actions as the Agent shall reasonably request in connection
herewith to evidence the agreements herein contained.

 

16.                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

17.                               Governing Law.  This Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of New York.

 

18.                               Acknowledgment of Guarantors.  Each of the
Guarantors party hereto hereby (i) consents to the execution and delivery of
this Agreement by the parties thereto and (ii) reaffirms all of its obligations
and covenants under the Guaranty Agreement and other Credit Documents to which
it is a party, in each case, executed by it, or later joined by it, and agrees
that none of such obligations and covenants shall be limited by the execution
and delivery of the Agreement.

 

19.                               New Lenders.  Each Lender which was not a
Lender before the Fifth Amendment Effective Date (each, a “New Lender”)
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to become a
Lender, and (iii) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 7.1
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement and on
the basis of which it has made such analysis and decision independently and
without reliance on the Agent or any other Lender, and (b) agrees that (i) it
will, independently and without reliance on the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) from and after the Fifth Amendment
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of

 

8

--------------------------------------------------------------------------------


 

its Revolving Credit Commitment (which, as of the Fifth Amendment Effective Date
is set forth on Exhibit A) shall have the obligations of a Lender thereunder.

 

[SIGNATURES ON FOLLOWING PAGES]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by its duly authorized officer as of the day and year first above
written.

 

 

BORROWER:

 

 

 

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

 

 

 

By:

TransMontaigne Operating GP L.L.C., its sole general partner

 

 

 

 

 

 

By:

/s/ Robert T. Fuller

 

 

Name:

Robert T. Fuller

 

 

Title:

Chief Financial Officer

 

 

 

Executive Vice President

 

 

 

 

 

FULL RECOURSE GUARANTORS:

 

 

 

TRANSMONTAIGNE TERMINALS, L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

/s/ Robert T. Fuller

 

Name:

Robert T. Fuller

 

Title:

Chief Financial Officer

 

 

Executive Vice President

 

 

 

 

 

RAZORBACK L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

/s/ Robert T. Fuller

 

Name:

Robert T. Fuller

 

Title:

Chief Financial Officer

 

 

Executive Vice President

 

 

 

 

 

TPSI TERMINALS L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

/s/ Robert T. Fuller

 

Name:

Robert T. Fuller

 

Title:

Chief Financial Officer

 

 

Executive Vice President

 

[TMP -  Fifth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

TPME L.L.C.,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Robert T. Fuller

 

Name:

Robert T. Fuller

 

Title:

Chief Financial Officer

 

 

Executive Vice President

 

 

 

 

 

TLP FINANCE CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Robert T. Fuller

 

Name:

Robert T. Fuller

 

Title:

Chief Financial Officer

 

 

Executive Vice President

 

 

 

 

 

TLP OPERATING FINANCE CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Robert T. Fuller

 

Name:

Robert T. Fuller

 

Title:

Chief Financial Officer

 

 

Executive Vice President

 

 

 

 

 

LIMITED RECOURSE GUARANTOR:

 

 

 

TRANSMONTAIGNE PARTNERS L.P.,

 

 

 

 

By:

TransMontaigne GP L.L.C., its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert T. Fuller

 

 

Name:

Robert T. Fuller

 

 

Title:

Chief Financial Officer

 

 

 

Executive Vice President

 

[TMP -  Fifth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Agent and as a Lender

 

 

 

 

 

By:

/s/ Andrew Ostrov

 

Name:

 Andrew Ostrov

 

Title:

 Director

 

[TMP -  Fifth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Clayborne

 

Name:

Michael Clayborne

 

Title:

Vice President

 

[TMP -  Fifth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Benjamin J. Leonard

 

Name:

Benjamin J. Leonard

 

Title:

Vice President

 

[TMP -  Fifth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., f/k/a UNION

 

BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian Hawk

 

Name:

Brian Hawk

 

Title:

Vice President

 

[TMP -  Fifth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Charles Troeger

 

Name:

Charles Troeger

 

Title:

VP

 

[TMP -  Fifth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Rhianna Disch

 

Name:

Rhianna Disch

 

Title:

Vice President

 

[TMP -  Fifth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Garrett R. Merrell

 

Name:

Garrett R. Merrell

 

Title:

Relationship Manager

 

[TMP -  Fifth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Tom Benavides

 

Name:

Tom Benavides

 

Title:

Director

 

[TMP -  Fifth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Anderson

 

Name:

David Anderson

 

Title:

Vice President

 

[TMP -  Fifth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

Santander Bank, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

Name:

Aidan Lanigan

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Puiki Lok

 

Name:

Puiki Lok

 

Title:

Vice President

 

[TMP -  Fifth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

ONEWEST BANK N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Whitney Randolph

 

Name:

Whitney Randolph

 

Title:

Senior Vice President

 

[TMP -  Fifth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jason York

 

Name:

Jason York

 

Title:

Authorized Signatory

 

[TMP -  Fifth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE 1.1A TO THE CREDIT AGREEMENT

 

LENDERS

 

Lender

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment
Percentage

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

55,000,000

 

13.75000000

%

US BANK NATIONAL ASSOCIATION

 

$

55,000,000

 

13.75000000

%

BANK OF AMERICA, N.A.

 

$

41,000,000

 

10.25000000

%

MUFG UNION BANK, N.A.

 

$

32,000,000

 

8.00000000

%

COMPASS BANK

 

$

32,000,000

 

8.00000000

%

COMERICA BANK

 

$

32,000,000

 

8.00000000

%

CITIBANK, N.A.

 

$

32,000,000

 

8.00000000

%

AMEGY BANK NATIONAL ASSOCIATION

 

$

32,000,000

 

8.00000000

%

ROYAL BANK OF CANADA

 

$

32,000,000

 

8.00000000

%

CADENCE BANK, N.A.

 

$

19,000,000

 

4.75000000

%

SANTANDER BANK, NATIONAL ASSOCIATION

 

$

19,000,000

 

4.75000000

%

ONEWEST BANK, N.A.

 

$

19,000,000

 

4.75000000

%

Total

 

$

400,000,000

 

100.00000000

%

 

--------------------------------------------------------------------------------